 1                                                                  The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9
     MUTUAL OF ENUMCLAW                              )
10   INSURANCE, a foreign insurer,                   )    No. 2:20-cv-00457-RSL
                                                     )
11                                                   )    ORDER GRANTING DEFENDANTS’
                                    Plaintiff,       )
                           v.                             UNOPPOSED MOTION FOR
12                                                   )    EXTENSION OF TIME TO FILE
                                                     )
13   MESA UNDERWRITERS SPECIALTY                     )    RESPONSIVE PLEADINGS
     INSURANCE COMPANY, a foreign                    )
14   insurer and FIRST NATIONAL                      )
     INSURANCE COMPANY OF AMERICA,                   )
15   a foreign insurer,                              )
                              Defendants.            )
16

17          IT IS HEREBY ORDERED that the defendants’ unopposed motion for extension of
18
     time to file responsive pleadings is GRANTED. In order to conduct necessary investigation,
19
     defendants Mesa Underwriters Specialty Insurance Company and First National Insurance
20
     Company of America shall have an extension of time to file their responsive pleadings until
21

22   May 3, 2020.

23                                        IT IS SO ORDERED this 6th day of April, 2020.

24

25

26
                                                         A
                                                         Robert S. Lasnik
                                                         United States District Judge
        ORDER GRANTING DEFENDANTS’ UNOPPOSED                                      MURPHY ARMSTRONG & FELTON LLP
                                                                                       701 Millennium Tower
        MOTION FOR EXTENSION OF TIME TO FILE RESPONSIVE PLEADINGS - 1                   719 Second Avenue
        NO. 2:20-cv-00457-RSL                                                            Seattle, WA 98104
                                                                                  T/206-985-9770 F/206-985-9790
 1   Presented By:

 2   MURPHY ARMSTRONG & FELTON LLP

 3
     By: s/ James P. Murphy
 4   James P. Murphy, WSBA #18125
     701 Millennium Tower
 5   719 Second Avenue
     Seattle, WA 98104
 6   Phone:206-985-9770
     Facsimile: 206-985-9790
 7   jpm@maflegal.com
     Attorneys for Mesa Underwriters Specialty
 8   Insurance Company
 9   Approved as to form;
10   Notice of presentation waived:

11   FLYOD PFLUEGER & RINGER P.S

12
     By: s/ William J. Dow (per e-mail authorization)
13   Francis S. Floyd, WSBA #10642
     William J. Dow, WSBA #55155
14   200 West Thomas Street, Suite 500
     Seattle, WA 98119
15   Phone: 206-441-4455
     Facsimile: 206-441-8484
16   ffloyd@floyd-ringer.com
     wdow@floyd-ringer.com
17   Attorneys for Defendant First National
     Insurance Company of America
18

19

20

21

22

23

24

25

26


        ORDER GRANTING DEFENDANTS’ UNOPPOSED                            MURPHY ARMSTRONG & FELTON LLP
                                                                             701 Millennium Tower
        MOTION FOR EXTENSION OF TIME TO FILE RESPONSIVE PLEADINGS - 2         719 Second Avenue
        NO. 2:20-cv-00457-RSL                                                  Seattle, WA 98104
                                                                        T/206-985-9770 F/206-985-9790
